PER CURIAM.
Joshua R. Smith challenges the trial court’s summary denial of his motion to correct illegal sentence, filed pursuant to Florida Rule of Criminal Procedure 3.800(a). The appellant claims that because his crimes were third-degree felonies, his concurrently imposed youthful offender split sentences, each of which totaled six years, exceed the statutory maximum of five years. The state concedes that resentencing of appellant is required. We agree and reverse and remand with instructions for the trial court to resen-tenee the appellant to a sentence that comports with the Youthful Offender Statute and which does not exceed the statutory maximum for third-degree felonies. See Gross v. State, 720 So.2d 578, 579 (Fla. 1st DCA 1998).
REVERSED AND REMANDED.
WOLF, VAN NORTWICK and POLSTON, JJ., concur.